Case 1:15-cv-00318-SOM-RT Document 109 Filed 04/23/20 Page 1 of 2       PageID #: 1269




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

  STREAMLINE CONSULTING         )              CIVIL NO. 15-00318 SOM-RT
  GROUP, LLC,                   )
                                )
            Plaintiff,          )
                                )
       vs.                      )
                                )
  LEGACY CARBON, LLC,           )
  HAWAIIAN LEGACY               )
  REFORESTATION INITIATIVE, )
  HLH, LLC, LEGACY              )
  HARDWOODS, INC., LEGACY       )
  HOLDINGS, LLC, JEFFREY        )
  DUNSTER,                      )
                                )
            Defendants.         )
  _____________________________ )

         ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
        RECOMMENDATION TO GRANT IN PART AND DENY IN PART
        DEFENDANTS' REQUEST FOR ATTORNEY'S FEES AND COSTS

        Findings and Recommendation having been filed and served on all parties

  on April 6, 2020, and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the Findings and

  Recommendations are adopted as the opinion and order of this Court.
Case 1:15-cv-00318-SOM-RT Document 109 Filed 04/23/20 Page 2 of 2   PageID #: 1270




        IT IS SO ORDERED.
